Citation Nr: 1727694	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee, chondromalacia.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to October 1972. 

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia. 

An April 2010 rating decision denied service connection for a right foot disability.  Although the Veteran perfected an appeal of this denial, the claim was subsequently granted in a November 2016 rating decision.  Therefore, the issue of entitlement to service connection for a right foot disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

An April 2010 rating decision denied service connection for a right hip disability.  While the Veteran perfected an appeal of this denial, the claim was subsequently granted in an April 2013 rating decision.  Therefore, the issue of entitlement to service connection for a right hip disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

During the period on appeal, the Veteran's right knee disability has been shown to be manifested by locking, effusion into the joint and an abnormal range of painful motion (ROM).


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, for the entire appeal period, the criteria for the assignment of a 20 percent disability rating for the right knee disability under Diagnostic Code 5258 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Rating Disabilities in General

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

The average normal ROM of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

II. Analysis

The Veteran is in receipt of service connection for chondromalacia of the right knee, evaluated as 10 percent disabling, effective June 2009.  His disability is rated as DC 5024-5099.

A November 2009 VA medical examination report reflects that the Veteran reported flare-ups of as often as 5 times per day lasting for 3 hours and precipitated by physical activity.  The severity level was documented as being a 6 on a scale of 1 to 10.  Pain was associated with walking, prolonged standing, climbing, and running.  Upon examination of his right knee, the Veteran had flexion to 90 degrees with pain.  The examiner recorded tenderness and guarding of movement but found no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, or subluxation.  The Veteran did not require any assistive device for ambulation.  X-rays revealed degenerative arthritis.  Stability tests were within normal limits for the anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus.  The effect of the Veteran's disability on his usual occupation or daily activity was found to be pain with prolonged standing, walking, climbing, and running.  See November 2009 VA Right Knee Examination, received November 19, 2009, at 1-5.

A November 2009 private medical examination report reflects that the Veteran experienced knee pain.  Upon examination of the right knee, the strength of knee flexion-extension was 5/5 throughout and knee jerks 2+.  Straight leg test was negative, and clonus was negative.  A 2+ effusion of the right knee was recorded.  There was no joint line tenderness.  Right knee ROM was 0 to 110 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  Radiographs of the right knee showed moderate osteoarthritis.  See November 2009 Private Orthopedic Examination, received December 18, 2009, at 1, 3, 5.

A February 2010 private medical examination report noted that an MRI scan showed a tear of the medial meniscus on the right knee in addition to a partial tear of the patella ligament.  Upon examination of the right knee, the strength of knee flexion-extension was 5/5 throughout and knee jerks 2+.  Straight leg test was negative, and clonus was negative.  Medial joint line tenderness and a 2+ effusion in the right knee were documented.  Valgus alignment was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  Impression was knee pain with a medial meniscus tear.  See February 2010 Private Orthopedic Examination, received March 15, 2011, at 49-50.

During a March 2010 private medical examination, the Veteran complained of right knee pain and swelling and that the knee gives-way.  Upon examination, the strength of knee flexion-extension was 5/5 throughout.  Medial joint line tenderness and a 1+ effusion in the right knee were documented.  Valgus alignment was noted.  Knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  See March 2010 Private Orthopedic Examination, received March 15, 2011, at 45-46.

In April 2010, the Veteran was seen for a follow-up examination for right knee pain.  The severity level for his right knee pain was documented as being an 8 on a scale of 1 to 10.  It was recorded that the Veteran's right knee pain was increasing.  The strength of knee flexion-extension was 5/5 throughout and knee jerks 2+.  Straight leg test was negative, and clonus was negative.  There was medial and lateral joint line tenderness in the right knee.  Valgus alignment was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  Right knee degenerative arthritis and a medial meniscus tear were noted.  The Veteran was instructed to wear a right knee brace for support, especially with ambulation.  See April 2010 Private Orthopedic Examination, received August 17, 2010, at 5-7.

During a June 8, 2010 private medical examination, it was documented that the Veteran used a soft right knee brace to help him with stability and pain control.  He also took Percocet and Celebrex, which helped with his knee pain significantly.  The Veteran reported an occasional popping sound with motion of his right knee.  The severity level for his right knee pain was documented as being a 4 on a scale of 1 to 10.  Upon examination, the strength of knee flexion-extension was 5/5 throughout.  Medial and lateral joint line tenderness was found.  Valgus alignment was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  There was no sign of medial or lateral instability.  Impression was patellar tendinopathy on the right ACL and MCL sprain as per an MRI.  See June 8, 2010 Private Orthopedic Examination, received March 15, 2011, at 39, 41-42.

Upon examination of the right knee during a June 30, 2010 private medical examination, the strength of knee flexion-extension was 5/5 throughout.  Medial joint line tenderness was found.  Valgus alignment was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  Impression was knee pain with degenerative arthritis.  See June 30, 2010 Private Orthopedic Examination, received March 15, 2011, at 34, 36.

During a September 2010 private medical examination, the strength of knee flexion-extension was 5/5 throughout.  Joint line tenderness was found.  Valgus deformity was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  Impression was right foot metatarsalgia.  See September 2010 Private Orthopedic Examination, received March 15, 2011, at 27, 29-30.

Upon examination of the right knee during an October 2010 private medical examination, the strength of knee flexion-extension was 5/5 throughout.  No joint line tenderness was found.  Valgus alignment was noted.  Right knee ROM was 0 to 110 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  See October 2010 Private Orthopedic Examination, received March 15, 2011, at 21, 23.

During a June 2013 VA exam, it was noted that the Veteran has a diagnosis of right knee degenerative joint disease with chondromalacia patella.  The Veteran described suffering from extreme pain in the joints, swelling, tenderness, and a lack of stability.  Upon examination, right knee flexion was 0 to 110 degrees with objective evidence of painful motion beginning at 110 degrees.  There was no limitation of extension in the right knee, and there was no objective evidence of painful motion in the extension of the right knee.  It was documented that the Veteran had less than normal movement, painful on movement, and disturbance of locomotion as a result of his right knee disability.  Strength of knee flexion-extension was 5/5 throughout.  The anterior and posterior drawer test was negative.  Medial-lateral instability was found to be normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran's meniscal tear and frequent episodes of joint pain of the right knee were noted.  It was recorded that the Veteran regularly used a brace and a cane as assistive devices.  Degenerative or traumatic arthritis of the knee was recorded per imaging studies with the right knee showing degenerative joint disease with medial joint space narrowing and osteophytes and patellar spurring.  There was no X-ray evidence of patellar subluxation.  It was determined that the impact of the knee/lower leg conditions on the Veteran's ability to work would be difficulty with squatting, kneeling, prolonged standing, or walking, going up and down stairs, or climbing ladders.  The examiner determined that the examination showed only mild pain during ROM tests with no significant loss of motion during repetitive use.  It was also determined that the Veteran's diagnosis had changed because his right knee disability had progressed with degenerative joint disease changes noted through X-ray.  See June 2013 VA Knee and Lower Leg Examination, received May 2, 2013, at 9-15.

During a VA exam in March 2016, the Veteran described his flare-ups as involving chronic right knee pain, which limits his ability to stand for long periods, ambulate, walk up stairs, squat, kneel, and run.  It was recorded that the Veteran had an abnormal ROM.  Upon examination, right knee flexion was 0 to 90 degrees and manifested pain.  Right knee extension was 90 to 0 degrees and manifested pain.  It was determined that the Veteran's abnormal ROM for his right knee was due to pain and results in functional loss.  The examiner found that there was evidence of pain with weight bearing.  There was no objective evidence of crepitus.  The Veteran was unable to perform repetitive-use testing through at least three repetitions with pain significantly limiting functional ability by repeated use over a period of time.  Strength of knee flexion-extension was 5/5 throughout.  Ankylosis, subluxation, lateral instability, and joint instability were not found.  Patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairments were not found.  It was recorded that the Veteran regularly used a brace and a cane as assistive devices.  See March 2016 VA Knee and Lower Leg Examination, received March 17, 2016, at 3-11.

During a June 2016 private medical examination, it was documented that the strength of knee flexion-extension was 5/5 throughout and knee jerks 2+.  Straight leg test was negative, and clonus was negative.  Medial and lateral joint line tenderness were not found.  Valgus alignment was noted.  Right knee ROM was 0 to 125 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  There was no sign of varus-valgus instability.  See June 2016 Private Orthopedic Examination, received July 12, 2016, at 3-4.

During a February 2017 private medical examination, it was documented that the Veteran had right knee pain that was greater than the pain in his left knee and exhibited right knee pain when walking, standing, and bending.  He reported difficulty going from a sitting to a standing position.  Upon examination, the strength of knee flexion-extension was 5/5 throughout and knee jerks 2+.  Straight leg test was negative, and clonus was negative.  Medial joint line tenderness was found.  Varus deformity was noted.  Right knee ROM was 0 to 100 degrees.  The anterior and posterior drawer test was negative.  Lachman and pivot shift tests were negative.  There was no sign of varus-valgus instability.  Assessment was bilateral knee tricompartmental osteoarthritis.  See February 2017 Private Orthopedic Examination, received April 28, 2017, at 1, 5-6.

During a May 2017 VA medical examination, the Veteran reported knee joint weakness and episodes of falling.  It was noted that the Veteran walked slowly with a cane and that his balance was reasonable but better with the cane.  See May 2017 VA Orthopedic Follow-Up Examination, received July 3, 2017, at 6.

During a June 2017 VA medical examination, the Veteran was seen for pain in the right knee associated with osteoarthritis.  The Veteran reported that he experienced episodes of falling more frequently.  Upon examination of the right knee, the examiner noted joint line tenderness and mild palpable crepitus synovial thickening.  There was no joint laxity.  The Veteran's gait was documented as appearing stable but slow.  The examiner noted that the symptoms described by the Veteran with his episodes of falling do not sound mechanically related to his knee arthritis but rather to radicular symptoms.  See June 2017 VA Orthopedic Follow-Up Examination, received July 3, 2017, at 2-3.

During the period on appeal, the Veteran's right knee disability has been shown to be manifested by locking, effusion into the joint and an abnormal range of painful motion (ROM).  Given these facts and applying the law to the existing facts, the Board finds that the evidence is in equipoise as to whether the assignment of a 20 percent rating is warranted for the service-connected right knee disability under Diagnostic Code 5258.

Under Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  .  However, the evidence of record does not establish right knee instability or recurrent subluxation.  In addition, the limitation of motion of the knee does not qualify for a 20 percent rating under flexion or extension, including considering functional loss.  But, as discussed below, there is evidence of a meniscal tear and locking, pain on motion and effusion into the joint.  

There is competent and credible evidence that weighs in favor of a finding that the right knee disability is manifested by locking, painful motion and effusion.  The November 2009 VA medical examination documented that the Veteran experienced multiple daily flare-ups from overuse or prolonged standing.  The severity level was documented as being a 6 on a scale of 1 to 10.  Pain was associated with walking, prolonged standing, climbing, and running.  Upon examination of his right knee, the Veteran had flexion to 90 degrees with pain.  The examiner recorded tenderness and guarding of movement.  The severity level for his right knee pain was documented as being an 8 on a scale of 1 to 10 during his April 2010 examination.  The March 2016 VA examination report documented that the Veteran reported he was unable to stand for long periods, ambulate, walk up stairs, squat, kneel, and run.  It was also recorded that the Veteran had an abnormal ROM due to pain, which results in functional loss.  However, this functional loss has not been shown to equal a 20 percent rating for limitation of motion.  There was also painful motion and pain with use, with pain limiting functional ability with repeated use as determined by repetitive-use testing.  The June 2017 VA medical examination documented joint line tenderness and mild palpable crepitus synovial thickening.  Given all of the above, the most favorable diagnostic code given the Veteran's symptoms is DC 5258.  Thus, he is entitled to a 20 percent rating for his right knee, chondromalacia, with meniscal tear.

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 20 percent rating for a right knee disability under Diagnostic Code 5258 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


